Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 



In Claims 1, 16, the limitations “the first adhesive portion has a line shape surrounding and being adjacent to the sensing area in a plan view, the first adhesive portion comprising comprises an opening exposing the sensing area” and “the first adhesive portion, wherein the first adhesive portion comprises an opening exposing the sensing area” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. 
First of all, Examiner consider the drawing filed on 6/4/21 is a new matter. The original elected embodiment, fig 4D, clearly showed that the AM1 is the area including the rectangular shape (both white and shadow portions) inside the AM2. There is no paragraph can support this new amendment (limiting the AM1 to only the ring shape of the shadow area).  
The only paragraph discussed about the AM1 with “a line shape surrounding the sensing area” is paragraph [0007]: “In an embodiment, the first adhesive portion may have a closed line shape surrounding the sensing area when viewed in a plan view, and the second adhesive portion may surround the first adhesive portion.”. This paragraph could be another non-elected embodiment. Even it’s the elected embodiment, the SPEC still can’t support the amended limitations “line shape surrounding and being adjacent to the sensing area” and “an opening exposing the sensing area”. The SPEC basically just generally described there is an AM1 layer on the sensor surface (which is similar to the previously cited Choo’s art, fig 18). 
Based on the original elected embodiment, the AM1 is the area including the rectangular shape (both white and shadow portions) inside the AM2 as discussed above. Therefore, there is no support for the limitations “the first adhesive portion comprising comprises an opening exposing the sensing area”. Most important is the SPEC also failed to provide this claimed limitation. Examiner request Applicant to further explain and/or amend the claimed language. 
For the purpose of examination, the limitation will be considered to read “structure”.

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the first adhesive portion has a line shape surrounding and being adjacent to the sensing area in a plan view, the first adhesive portion comprising comprises an opening exposing the sensing area”, rejected under 35 U.S.C. 112 as discussed above, must be shown or the feature(s) canceled from the claim(s) (see above 112 rejection discussion).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Interview Note: (7/22; 7/23)
During the interview, Examiner explain to Applicant that the new amended claims and drawing need to be supported by the SPEC/drawing. Examiner also proposed a possible allowable subject matter for allowance. Applicant declined on 7/23. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choo (US: 20180151641) in view of Panchawagh (US 20180373913), and Huang (US9063699).
With regard claim 1, Choo disclosed An electronic apparatus (abstract; fig 1-21) comprising: a display panel including a front surface divided into an active area and a peripheral area adjacent to the active area (at least fig 11) and a rear surface opposite to the front surface (at least fig 4-9, paragraph [35]-[41]; the rear surface closer to the fingerprint sensor discussed below); a lower panel on the rear surface of the display panel and having an opening portion defined therein (at least fig 4-9, the lower panel, 21/20, having an opening portion); a fingerprint sensor including an upper portion divided into a sensing area and a non-sensing area adjacent to the sensing area (at least fig 4-9, paragraph [35]-[41]; at least the surface facing the display is a sensing area; the non-sensing area adjacent to the sensing area), a lower portion opposite to the upper portion, and a lateral portion to connect the upper portion to the lower portion (at least fig 4, the lateral portion on the side(s)), the fingerprint sensor being in the opening portion with a space from a side wall of the opening portion (at least fig 4-9); and an adhesive portion to bond the fingerprint sensor to the display panel (paragraph [45]-[48]), wherein the adhesive portion includes: a first adhesive portion between the rear surface of the display panel and the upper portion of the fingerprint sensor (paragraph [45]-[48]).
Choo lacks teaching: the first adhesive portion covering the non-sensing area; a second adhesive portion around at least a portion of the lateral portion of the fingerprint sensor, and a minimum width and a minimum thickness of the second adhesive portion are each at least 1/2 of a thickness of the fingerprint sensor; and wherein the first adhesive portion has a line shape surrounding and being adjacent to the sensing area in a plan view, the first adhesive portion comprising an opening exposing the sensing area (see also 112 rejection).
Panchawagh teaches an electronic apparatus with sensor (abstract; fig 9-13) comprising: a second adhesive portion around at least a portion of the lateral portion of the fingerprint sensor (at least 1215, 1115, 1315), and a minimum width and a minimum thickness of the second adhesive portion are each at least 1/2 of a thickness of the fingerprint sensor (at least fig 9-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (included the adhesive portion as discussed above) and modify to previous discussed structure (modify to the primary art’s to have adhesive portion around at least a portion of the lateral portion of the fingerprint sensor) so as to further secure/adhesive the modified structure. 
Choo in view of Panchawagh lacks teaching (see also 112 rejection discussed above):
the first adhesive portion covering the non-sensing area; wherein the first adhesive portion has a line shape surrounding and being adjacent to the sensing area in a plan view, the first adhesive portion comprising an opening exposing the sensing area.
Huang teaches an adhesive structure on a sensing device comprising: 
the first adhesive portion covering the non-sensing area (at least fig 5 and/or other structure shown in fig 6-7; see also col 3 line 58 to col 4, line 11); wherein the first adhesive portion has a line shape surrounding and being adjacent to the sensing area in a plan view, the first adhesive portion comprising an opening exposing the sensing area (at least fig 5 and/or other structure shown in fig 6-7; see also col 3 line 58 to col 4, line 11; see also 112 rejection).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (adhesive with opening and the non-sensing area extending and surrounding the sensing area of the device) and modify to previous discussed structure (modified to the above modified embodiment including the adhesive and the non-sensing area) so as to further secure the sensor and/or improve the quality of the modified structure. 
With regard claim 16, Choo disclosed An electronic apparatus (abstract; fig 1-21) comprising: a display panel including a front surface divided into an active area and a peripheral area adjacent to the active area (at least fig 11) and a rear surface opposite to the front surface (at least fig 4-9, paragraph [35]-[41]; the rear surface closer to the fingerprint sensor discussed below); a fingerprint sensor on the rear surface of the display panel and including an upper portion divided into a sensing area and a non-sensing area adjacent to the sensing area (at least fig 4-9, paragraph [35]-[41]; at least the surface facing the display is a sensing area; the non-sensing area adjacent to the sensing area) and facing the rear surface of the display panel (at least fig 4-9); a lower portion opposite to the upper portion, and a lateral portion to connect the upper portion to the lower portion (at least fig 4, the lateral portion on the side(s)); a first adhesive portion being in contact with the rear surface of the display panel and the upper portion of the fingerprint sensor (paragraph [45]-[48]); the first adhesive portion having a closed line shape when viewed in a plan view (at least fig 4-9).
Choo lacks teaching: the first adhesive portion covering the non-sensing area; a second adhesive portion being in contact with at least a portion of the lateral portion of the fingerprint sensor, and the second adhesive portion being configured to surround and be adjacent to the first adhesive portion; and wherein the first adhesive portion comprises an opening exposing the sensing area. 
Panchawagh teaches an electronic apparatus with sensor (abstract; fig 9-13) comprising: and a second adhesive portion (at least 1215, 1115, 1315) being in contact with at least a portion of the lateral portion of the fingerprint sensor, and the second adhesive portion being configured to surround the portion between the sensor and the top structure where the sensor attached to (at least fig 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (second adhesive portion discussed above) and modify to previous discussed structure so as to further secure/adhere the modified structure. 
Choo in view of Panchawagh lacks teaching (see also 112 rejection discussed above): 
the first adhesive portion covering the non-sensing area; and the second adhesive portion being configured to surround and be adjacent to the first adhesive portion; and wherein the first adhesive portion comprises an opening exposing the sensing area.
Huang teaches a structure with adhesive comprising: the first adhesive portion covering the non-sensing area (at least fig 5 and/or other structure shown in fig 6-7; see also col 3 line 58 to col 4, line 11); wherein the first adhesive portion comprises an opening exposing the sensing area (at least fig 5 and/or other structure shown in fig 6-7; see also col 3 line 58 to col 4, line 11; see also 112 rejection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (adhesive with opening and the non-sensing area extending and surrounding the sensing area of the device) and modify to previous discussed structure (modified to the above modified embodiment including the adhesive and the non-sensing area) so as to have (Choo in view of Panchawagh and Huang): the second adhesive portion (discussed above) being configured to surround and be adjacent to the first adhesive portion (modified by Huang). 
The motivation to modify the previous discussed structure with the current feature is to further secure the sensor and/or improve the quality of the modified structure.
With regard claim 2, modified Choo further disclosed the line shape of the first adhesive portion is a closed line shape, and the second adhesive portion surrounds the first adhesive portion (at least fig 3-9; see also the modification discussed above).
With regard claim 4, modified Choo further disclosed the second adhesive portion includes: a first surface being in contact with the rear surface of the display panel (at least Panchawagh’s fig 9-13; see also above rejection); a second surface being in contact with the lateral portion of the fingerprint sensor (at least Panchawagh’s fig 9-13; see also above rejection); and a third surface to connect the first surface to the second surface, and the third surface is inclined from the rear surface of the display panel (at least Panchawagh’s fig 9-13; see also above rejection).
With regard claim 6, modified Choo further disclosed an angle of a tangent line at a point between the first surface and the third surface is not more than 60 degree (at least fig 9-13). Modified Choo lacks teaching: the angle is “at least 40 degree”. However, at least fig 11D shows the angel is “at least 40 degree”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (have an angle of a tangent line at a point between the first surface and the third surface is at least 40 degree not more than 60 degree) and modify to previous discussed structure so as to further secure the modified structure. 
With regard claim 8, modified Choo lacks teaching: the first adhesive portion is a tape. However, Choo also disclosed using a tape as adhesive portion (paragraph [51]-[57]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using tape as adhesive portion) and modify to previous discussed structure so as to further secure the modified structure and/or reduce the cost by using a known materials. 
With regard claim 9, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the second adhesive portion is a resin.
Panchawagh further teaches: an adhesive portion is a resin (paragraph [100]-[109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using the above material) and modify to previous discussed structure (modified to the adhesive portion) so as to further secure the modified structure and/or reduce the cost by using a known material.
With regard claim 10, modified Choo further disclosed the second adhesive portion fills the space and is in contact with the rear surface of the display panel (at least Panchawagh’s fig 9-13).
With regard claim 11, modified Choo further disclosed upper portion of the fingerprint sensor is exposed from the second adhesive portion (at least Panchawagh’s fig 9-13).
With regard claims 12, 18, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a maximum width and a maximum thickness of the second adhesive portion are not more than 4/5 of the thickness of the fingerprint sensor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a maximum width and a maximum thickness of the second adhesive portion are not more than 4/5 of the thickness of the fingerprint sensor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to modify the previous discussed structure with the current feature is to secure the device for different sizes or different thickness of the device; and/or reduce the thickness of the device. 
With regard claim 13, modified Choo further disclosed the fingerprint sensor is an optical and/or ultrasonic sensor (paragraph [3]-[8]).
With regard claim 14, modified Choo further disclosed a circuit board connected to the peripheral area of the display panel (at least 17, 26) and a sensing circuit board connected to the fingerprint sensor (at least 24), the circuit board and the sensing circuit board being connected to each other (at least fig 3-6).
With regard claim 15, modified Choo further disclosed the lower panel includes at least one of a light-shielding sheet, a cushion sheet, or a heat dissipation sheet (paragraph [49]-[53]).
With regard claim 17, modified Choo further disclosed a minimum width and a minimum thickness of the second adhesive portion are each at least 1/2 of a thickness of the fingerprint sensor (at least Panchawagh’s fig 9-13).
With regard claim 19, modified Choo further disclosed a lower panel disposed on the rear surface of the display panel (at least 20 or 21) and having an opening portion defined therein (at least fig 6-9), wherein the fingerprint sensor is in the opening portion with a space from a side wall of the opening portion (at least fig 6-9). 
With regard claim 20, modified Choo lacks teaching: the first adhesive portion is a tape, and the second adhesive portion is a resin. However, Choo also disclosed using a tape as adhesive portion (paragraph [51]-[57]). Panchawagh further teaches: an adhesive portion is a resin (paragraph [100]-[109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using the above materials) and modify to previous discussed structure (modified to the adhesive portion) so as to further secure the modified structure and/or reduce the cost by using a known material.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Applicant submits that full support for the amendment to claim 1 may be found throughout the application as originally filed, for example, at least at FIGS. 4A-9 and the corresponding text, such as paragraphs [0117]- [0120]. That is, Applicant submits that, at the time of the effective filing date of the present application, a person of ordinary skill in the art, upon reviewing the present application as a whole and as originally filed, would have understood that the Applicant was in possession of the claimed invention. Therefore, Applicant respectfully requests that the rejection of the claims under 35 U.S.C. § 112 be withdrawn.” (pages 8-10).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
As discussed above, the amended drawing and claims are new matter. No support can be found in the SPEC (see above 112 rejection). 
Therefore the drawing filed on 6/4/21 will not be entered. The claims, on the other hand, are also rejected under 112 as discussed above.
With respect to the Applicants’ remarks that, “However, it is unclear what it is in Choo that the Office action is equating to the non-sensing area of the upper portion of the fingerprint sensor of claim 1. The Office action merely states (emphasis added), "a fingerprint sensor including an upper portion divided into a sensing area and a non-sensing area adjacent to the sensing area (at least fig 4-9, paragraph [35]-[41]; at least the surface facing the display is a sensing area; the non-sensing area adjacent to the sensing area)." However, the Office action does not appear to clearly identify where this "area adjacent to the sensing area," which is equated to the non-sensing area of claim 1, is illustrated in the drawings or described in the text of Choo.” (pages 10 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
First of all, the argued limitations are new matter (see above 112 rejection).
Secondly, Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841